Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In a response filed 04 April 2022, Applicant amends claims 1-7, 9, 10, 12, 14, 17 and 20.
	Claims 1-21 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Arun A. Shome (Reg. No.: 68,408) on 27 April 2022.
The application has been amended as follows: 

1.	(Currently Amended)  A system for verifying integrity of content, the system being operative in conjunction with an integrated circuit including at least one memory and a multiplicity of registers, the system comprising: 
		 register content verification logic configured for: [[,]] 
			when in a Study Mode, reading content from at least some of the multiplicity of registers, in said integrated circuit, which configure and control the integrated circuit,  for computing a first hash on said content, and for storing said first hash thereby to provide an up-to-date  reference hash, and, 
			at least once, when in a Verify Mode, verifying the integrity of at least some of the integrated circuit's registers by computing  at least one second hash on said content, for comparing said at least one second hash to said reference hash and, accordingly, for providing a content verification output indicative of whether said reference hash and said at least one second hash are equal,
	
		wherein each time the reference and second hashes are not equal, the content verification output causes at least one action to be performed by being received by at least one of: 
		firmware which, responsively, triggers said least one action; and
		hardware which performs said least one action,
	wherein said action comprises halting a device incorporating the integrated circuit until the device has been powered off and switched back on.  

5.	 (Currently Amended)  A method for verifying integrity of content, the method comprising: 
		 providing register content verification logic configured for: 
			when in a Study Mode, reading content from at least some of a multiplicity of registers, in an integrated circuit including at least one memory and a multiplicity of registers, wherein at least some of the multiplicity of registers configure and control the integrated circuit,  for computing a first hash on said content, and for storing said first hash thereby to provide an up-to-date  reference hash, and, 
			at least once, when in a Verify Mode, verifying the integrity of at least some of the integrated circuit's registers by computing  at least one second hash on said content, for comparing said at least one second hash to said reference hash and, accordingly, for providing a content verification output indicative of whether said reference hash and said at least one second hash are equal,
	wherein each time the reference and second hashes are not equal, the content verification output causes at least one action to be performed by being received by at least one of: 
		firmware which, responsively, triggers said least one action; and
		hardware which performs said least one action,
	wherein said action comprises halting a device incorporating the integrated circuit until the device has been powered off and switched back on.  
	




	6.	 (Currently Amended)  The system of claim 1 wherein when said logic is in said  Verify Mode, at least some of said multiplicity of registers are continuously hashed and compared, thereby to provide 

	7.	(Cancelled)

8.	(Cancelled)

10.	(Cancelled)  

11.	(Cancelled)  

12.	(Cancelled)  

	13.	(Currently Amended) The method of claim 5 wherein said reference hash comprises a digest previously computed at a time t by digesting the contents present in 

	18. 	(Currently Amended) The method of claim [[5]] 13 wherein said at least one register comprises at least one register file.

	19.	(Currently Amended) The method of claim [[5]] 13 wherein said digest comprises a hash.
Response to Arguments
In response to Applicant’s arguments, in combination with the amendments agreed upon supra, the claim rejections under 35 USC 101 are withdrawn.

In response to Applicant’s arguments, in combination with the amendments agreed upon supra, the claim rejections under 35 USC 112(b) are withdrawn.

In response to Applicant’s arguments, in combination with the amendments agreed upon supra, the claim rejections under 35 USC 102(a)(1) and 35 USC 103 are withdrawn.
Allowable Subject Matter
Claims 1-6, 9 and 13-21 are allowed.
The claims are directed to novel and non-obvious method and systems for verifying integrity of content.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/               Primary Examiner, Art Unit 2435